Citation Nr: 0015839	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1969.  His periods of active and inactive duty for training 
with the Idaho Air National Guard remain subject to 
confirmation.  This matter is currently before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.

The Board notes that the issue on appeal was initially 
developed by the RO as entitlement to service connection for 
bilateral hearing loss.  During an April 1999 personal 
hearing, the veteran clarified that the only issue on appeal 
was entitlement to service connection for left ear hearing 
loss.  Transcript (T.) at 5.  Accordingly, the Board will 
limit its consideration to that issue.


REMAND

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during "active military, 
naval, or air service."  38 U.S.C.A. § 1131 (West 1991).  
Service connection may also be granted for any disorder 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991).  The term "active duty for training" 
means "full-time duty in the Armed Forces performed by the 
Reserves for training purposes."  38 U.S.C.A. § 101(22)(A) 
(West 1991).  In addition, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated while performing active duty for training or 
injury incurred in or aggravated while performing inactive 
duty training.  38 U.S.C.A. §§ 101(24), 106, 1131.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that 38 C.F.R. § 3.385 operates to establish when a measured 
hearing loss is, or is not, a "disability" for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met.  See Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993).  Even if a veteran does not 
have hearing loss for service connection purposes by the 
standards of 38 C.F.R. § 3.385 during the time of active 
duty, such does not prohibit service connection.  Service 
connection may still be established if a veteran currently 
satisfies the criteria of 38 C.F.R. § 3.385, and the evidence 
links current hearing loss with service.  Id. at 158. The 
threshold for normal hearing is 0 to 20 decibels.  Id. at 
157.

Medical records from the period of active service are 
negative for complaints or findings of left ear hearing loss.  
An October 1969 separation examination report notes a normal 
clinical evaluation of the ears.  Auditory thresholds in 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz were 0, 0, 
0, 10, and 0 decibels in the left ear.

A July 1973 Air National Guard enlistment examination report 
notes a normal clinical evaluation of the ears, and auditory 
thresholds in frequencies 500, 1000, 2000, 3000, and 4000 
Hertz were 10, 5, 0, 0, and 5 decibels in the left ear.  A 
June 1974 audiology examination revealed auditory thresholds 
in frequencies 500, 1000, 2000, 3000, and 4000 Hertz were 15, 
5, 0, 0, and 10 in the left ear.

Medical records from the Idaho Air National Guard show 
treatment for high frequency hearing loss of the left ear 
from May 1975 to January 1997.  A May 1975 report notes that 
the veteran's left ear "quit" earlier that week.  The 
record indicates that an audiometric examination showed a 
total loss of hearing in the left ear.  An X-ray study 
revealed normal petrous apices.  The diagnostic impression 
was sudden deafness in the left ear.  A private hospital 
report indicates that the veteran was admitted for 
Heparinization the following day.  The final assessment was 
left ear hearing loss, etiology unknown.

The veteran filed a claim of entitlement to service 
connection for left ear hearing loss in February 1998.  He 
explained that he was hospitalized for treatment in 1974, but 
his physicians were unable to determine the cause of his 
hearing loss.  He reported reserve duty in the National Guard 
from July 1973 to the present, and indicated that his hearing 
loss occurred while he was "a civilian working for the 
National Guard in 1974." 

An August 1998 rating decision denied service connection for 
hearing loss, on the basis that the claim was not well 
grounded.  The veteran filed a notice of disagreement (NOD) 
with this decision in December 1998, and submitted a 
substantive appeal (Form 9) the following month, perfecting 
his appeal.

During an April 1999 personal hearing, the veteran testified 
that he lost hearing in his left ear in May 1975, while 
serving in a dual status with the Idaho Air National Guard.  
Transcript (T.) at 6-7.  He explained that he was employed as 
a civilian employee, but served on active duty 15 days a 
year, and participated in weekend drills.  T. at 7.  He 
reported that he served as an aircraft mechanic, and was 
responsible for jet aircraft maintenance.  T. at 1 and 8.  He 
testified that during weekdays he worked in his uniform, and 
the hearing officer noted the "unusual" status the veteran 
was maintaining at that time.  T. at 8.  The veteran stated 
that he wore hearing protection, including earplugs and 
earmuffs.  T. at 2 and 9.  He could not recall experiencing 
any acoustic trauma, and explained that he simply thought he 
had a "cold in [his] ear...and it popped."  T. at 6 and 9.

Based upon preliminary review of the record, it appears 
undisputed that the veteran developed a dramatic sudden loss 
of hearing in the left ear on or about May 27, 1975, during a 
time he was a member of the National Guard and also working 
as a civilian employee of the Idaho Air National Guard.  The 
cause of the sudden loss of hearing remains unexplained.  The 
current record is not clear as to the veteran's precise 
status at the time he developed the sudden loss of hearing.  
Although there appears to be an inference that he was not on 
active duty for training or inactive duty training at the 
time of the onset of the hearing loss, the hearing officer 
correctly noted the veteran's "unusual" status at that time 
and the Board is not prepared to render a decision when this 
critical factual question remains ambiguous.  It appears that 
the RO initially set out in July 1998 to obtain a 
certification from the service department of the veteran's 
dates of active and inactive duty for training, however, the 
record does not contain such a certification.   

Acceptable evidence of service consists of either a 
certification by the service department or of certain, 
specified official documents issued by the service 
department.  38 C.F.R. § 3.203(a).  A service department 
determination as to an individual's service shall be binding 
on VA unless a reasonable basis exists for questioning it.  
Manibog v. Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 
2 Vet. App. 530 (1992).  On remand, the RO should contact the 
National Personnel Records Center (NPRC) and the service 
department (i.e., the Department of the Army), and request 
verification of the specific dates of the veteran's periods 
of active and inactive duty for training. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO should contact NPRC and the 
service department, and request 
verification of the specific dates of the 
veteran's periods of active and inactive 
duty for training.  Particular attention 
should be directed to ascertaining the 
veteran's status on May 27, 1975.   
Copies of all communication between the 
RO and NPRC or the service department, 
and reports of contact concerning any 
relevant telephone conversations, must be 
associated with the claims file.  All 
relevant documents received should be 
associated with the claims file.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, and the RO should 
adjudicate the veteran's claim for 
service connection for left ear hearing 
loss.  If the determination remains 
adverse to him, the veteran should be 
provided a supplemental statement of the 
case that contains all relevant law and 
regulations.  The veteran should then be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



